 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE
 6
          NASTARAN SIROUSIAN,
 7
                                Plaintiff,
 8
              v.                                        C19-72 TSZ
 9
          KINDERCARE LEARNING                           MINUTE ORDER
10        CENTERS LLC,

11                              Defendant.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
           (1)    Defendant is DIRECTED to file, no later than Friday, February 8, 2019, an
14 amended disclosure statement pursuant to Local Civil Rule 7.1, disclosing, without
   limitation, (1) each of KC Parent, LLC’s members or owners, and (2) the citizenship of
15 each of KC Parent, LLC’s members or owners so that the Court can determine whether
   complete diversity of citizenship existed at the time the complaint was removed. See
16 Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (holding
   that “an LLC is a citizen of every state of which its owners/members are citizens”).
17
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

           Dated this 30th day of January, 2019.
19

20                                                  William M. McCool
                                                    Clerk
21
                                                    s/Karen Dews
22                                                  Deputy Clerk
23

     MINUTE ORDER - 1
